Per Curiam,
The first and second specifications are to the dismissal of appellants’ exceptions to the auditor’s report, therein recited respectively. The two remaining specifications charge that the court erred in not sustaining appellants’ exceptions to the auditor’s report, viz : that he erred (1) in awarding the entire dividends due the McCullough Iron Co. to the Girard Life Insurance, Annuity & Trust Co., receiver of said iron company, and (2) in not awarding to appellants the amount of their judgment against the McCullough Iron Co., etc.
It does not appear in the docket entries or elsewhere that a formal decree, in accordance with the auditor’s report, was entered; but, assuming that the report was confirmed, etc., we have examined it and are satisfied that the auditor’s conclusions are correct; and hence there was no error in dismissing the exceptions and confirming his report.
It is unnecessary to consider either of the specifications at length. The entire dividends due the McCullough Iron Co. were rightly awarded to the receiver of that company.
Decree affirmed and appeal dismissed at appellants’ costs.